Citation Nr: 0417449	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  00-23 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of status posttraumatic scrotal hematoma and varicocele.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California that denied a compensable evaluation for 
the veteran's scrotal hematoma and varicocele.  The veteran 
filed a notice of disagreement in June 2000.  The RO issued a 
statement of the case in June 2000 and received the veteran's 
substantive appeal in October 2000.  

In July 2002, the veteran's claims file was transferred to 
the Regional Office in Columbia, South Carolina.  In January 
2004, the veteran testified before the undersigned Veterans 
Law Judge during a videoconference hearing.  A transcript of 
the proceeding is of record.  

FINDING OF FACT

The veteran has a recurrent left varicocele and atrophy of 
the testes that results in pain and discomfort upon prolonged 
standing.  


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for the assignment of a 20 percent evaluation for residuals 
of status posttraumatic scrotal hematoma and varicocele have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.115b, 
Diagnostic Code 7523 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that was not well 
grounded.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).  As 
explained below, the Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims and 
that the requirements of the VCAA have been satisfied. 

As it pertains to the duties to notify under the VCAA, by way 
of the February 2000 rating decision, the June 2000 Statement 
of the Case, and the March 2003 Supplemental Statement of the 
Case, the RO advised the veteran and his representative of 
the basic laws and regulations governing the claim and the 
bases for the disability rating assigned.  Moreover, the 
Board finds that they have been given notice of the 
information and evidence needed to substantiate the claim, 
and, as evidenced by various letters soliciting information 
and/or evidence (see, e.g., RO letters of August 2002 and 
November 2002) and have been afforded opportunities to submit 
such information and evidence.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, the veteran submitted his claim for an 
increased rating for his service-connected genitourinary 
disability in December 1999.  In August 2002 and November 
2002 letters, pursuant to the VCAA, the RO advised the 
appellant of the types of evidence that needed to send to VA 
in order to substantiate the claim, as well as the types of 
evidence VA would assist in obtaining.  In addition, the 
veteran was informed of the responsibility to identify, or to 
submit evidence directly to VA.  Furthermore, the RO 
specifically requested that the veteran provide it with or 
identify any other additional evidence that could help 
substantiate the claim, including complete authorizations to 
obtain VA and private medical evidence.  Finally, each letter 
advised the veteran of the evidence it had received in 
connection with the claim.  

For the above reasons, the Board finds that the RO's notices 
in August 2002 and November 2002 substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and, Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(preadjudicatory VCAA notice and the content of the notice 
requirement). 

As to the timing of the notice, the Board notes that the 
letters were sent after the initial February 2000 rating 
decision that denied the claim for an increased rating.  
Nevertheless, by supplemental statement of the case issued in 
March 2003, the RO essentially readjudicated the veteran's 
claim.  Moreover, the Board finds that all necessary 
development has been accomplished.  

In this respect, the RO obtained identified private treatment 
records from G. B., M.D. and VA outpatient treatment records.  
Moreover, the veteran was afforded a VA examination in 
January 2000 and August 2002 in connection with the claim.  
In November 2002, the veteran indicated that he had no 
further evidence to submit in connection with his claim.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background and Analysis

By rating decision dated in August 1975, service connection 
was granted and a noncompensable evaluation assigned for 
status, post traumatic scrotal hematoma with left testicular 
atrophy.  Furthermore, Special Monthly Compensation, was 
granted pursuant to 38 U.S.C.A. § 1114(k) on account of the 
loss of use of a creative organ.  

In a December 1999 statement, the veteran claimed that his 
service-connected genitourinary disability had worsened in 
severity.  

The veteran was afforded a VA examination in January 2000.  
Therein, he reported that his scrotal varicocele caused 
discomfort, particular during sexual relations or 
masturbation.  He had no trouble urinating or difficult with 
erectile functioning.  Upon physical examination, he had a 
large left varicocele about four times the size of his right 
teste.  The left teste was completely atrophied.  There was 
no evidence of a scrotal hematoma as the area had been 
replaced with the large left varicocele.  

VA outpatient treatment records reflect that the veteran was 
prescribed testosterone injections and gel for treatment of 
his genitourinary condition.  

In July 2002, the veteran was afforded a private urologic 
examination by G. B., M.D.  Therein, the veteran reported his 
left sided testicular atrophy, as well as discomfort with 
long-term standing or strenuous activity.  He reported that 
he could void without difficulty and did not complain of urge 
incontinence, hematuria or dysuria.  Upon examination, there 
was an obvious varicocele on the left side.  The left 
testicle was difficult to palpate and was significantly 
atrophic.  The right testicle had some atrophy, but was 
reportedly, not as bad as the left.  There was no clubbing, 
cyanosis or edema.  Neurological testing was within normal 
limits.  The impression was a very large left varicocele, 
bilateral testicular atrophy, left worse than the right, 
hypogonadism, and decreased libido secondary to hypogonadism.  

During an August 2002 VA examination, the veteran reported 
that whenever he stood up the varicocele got larger.  He was 
on prescribed testosterone patches.  He did not complain of 
dysuria or stream problems.  He did not have recurrent 
urinary tract infections, kidney or bladder stones or any 
history of acute nephritis.  Following a physical 
examination, the diagnoses were left sided varicocele, 
atrophy of the testes, low testosterone level, per patient, 
and post-traumatic scrotal hematoma.  

Finally, in January 2004, the veteran testified that standing 
for any period of time caused discomfort.  As a result, he 
reported that he could not perform employment that required 
him to stand but was forced to do sedentary work.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The RO has rated the residuals of status post traumatic 
scrotal hematoma and varicocele under 38 C.F.R. § 4.115b, 
Diagnostic Code 7523, which provides that a 0 percent rating 
is assigned for complete atrophy of one testis, and a 20 
percent rating is assigned for complete atrophy of both 
testes.  

Upon review of the competent evidence of record, the Board 
finds that the veteran's genitourinary disability is 
characterized by pain and discomfort upon standing for 
prolonged periods.  The condition requires the use of 
testosterone and is objectively manifested by a large left 
varicocele and atrophy in both testes.  

The Board notes that in addition to the veteran's subjective 
complaints of pain and discomfort, the objective evidence 
shows that the left testicle is completely atrophied and is 
characterized by a large left varicocele.  The evidence is in 
equipoise as to whether the right testicle results in 
complete atrophy.  In this respect, during the July 2002 
examination by G. B., M.D., the right testicle was shown to 
result in atrophy, but was noted to be of lesser severity 
than the left.  The August 2002 VA examination did not report 
physical findings of right-sided atrophy but included a 
diagnosis of atrophy of the testes.  Based upon the 
foregoing, and affording the veteran the benefit of the 
doubt, the Board finds that the genitourinary disability more 
closely approximates the criteria for a 20 percent evaluation 
under Diagnostic Code 7523, pertaining to complete atrophy of 
both testes.  

In making this determination, the Board has considered 
whether the application of other Diagnostic Code would result 
in a higher disability evaluation.  However, the objective 
medical evidence does not show that the genitourinary 
disability results in nephrolithiasis, stricture of the 
ureter, renal dysfunction or voiding dysfunction.  
Accordingly, a higher disability rating is not warranted 
under other applicable Diagnostic Codes.  38 C.F.R. § 4.115b, 
Diagnostic Codes 7500-7542.  

Finally, at no point does the record present evidence 
sufficient to invoke the procedures for assignment of any 
higher evaluation on an extra-schedular basis, pursuant to 
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the disability is not objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned 20 percent rating assigned herein).  There also 
is no objective evidence that the disability warrants 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1); see also Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

A 20 percent evaluation, but not greater, for the veteran's 
service-connected residuals of status post traumatic scrotal 
hematoma and varicocele is granted, subject to the applicable 
law and regulations governing the payment of monetary 
benefits.  



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



